Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Declaration under 37 CFR 1.132, claim amendments and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.

In Affidavit above  unexpected results are effectively demonstrated. In particular, it was shown that a maximum breakdown voltage is much lower claimed value of 350 v/um,  when pPDA /TFMB ratio in polyimide is outside of claimed range of 85:15 to 95:5 mol/mol.

New search does not result in any references covering the subject matter of amended  independent claim 1 and dependent claims 3-7.

The closest prior art found is represented by Hitomi et al (US 20100047626).
Hitomi teaches a polyimide film, consisting of 99% mol BPDA, 80% mol PPD (pPDA) and 20%mol TFMB.
However, the reference fails to teach a polyimide film with claimed pPDA/TFMB ratio.

As a result, the claims above are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765